DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 16639744, filed 02/18/2020 is a national stage entry of PCT/CN2018/084936 , International Filing Date: 04/27/2018 claims foreign priority to 201710790471.0 , filed 09/04/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim1 is objected to because of the following informalities:
 	Claim 1 recites the limitation " matching the real time scene " in line 10.  There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the
claimed invention is directed to an abstract without significantly more.
	Claim(s) 1 recites  “A method for predicting an operation state of a power distribution network with distributed generations (DGs) based on scene analysis, comprising the following steps:
	step 20) extracting representative scene sequence fragments of output of the DGs according to the historical output sequences of the DGs;
	step 30) matching the real time scene with historical similar scenes by calculating a dynamic time warping distance between real-time output sequence fragments and the representative scene sequence fragments of the DGs, so as to obtain a multi-scene prediction result of a future single-time section T0;
	step 40) establishing a future multi-time section operation scene tree according to the multi-scene prediction result of the future single-time section;
	and step 50) deeply traversing all scenes in the future multi-time section operation scene tree, performing a power distribution network load flow analysis for each scene, calculating a line current out-of-limit risk and a busbar voltage out-of-limit risk of the power distribution network, and obtaining a variation tendency of the line current and busbar voltage out-of-limit risks under continuous time sections, namely a future operation state variation tendency of the power distribution network with the DGs.
These limitations, as drafted, is a process that, under its broadest reasonable
interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract idea. The first Step 20) extracting representative scene sequence fragments…requires the use of mathematical formulas to extract the representative scene sequence fragments form the historical data. The formulas for the fist steps includes probabilities, calculating Kantorovich distances for the different pints in the data, calculating matrices, and performing multiplications (see [0013-0020] and [0053-[0061]). The second step 30) “matching the real time scene with historical similar scenes by calculating a dynamic time warping distance…” also 
 	The judicial exceptions are not integrated into a practical application because the claims recite the additional elements such as “a power distribution network with distributed generations (DGs)” which are recited in high level of generality and generally link the use of a judicial exception to a particular technological environment of field of use such as a distribution power grid and “obtaining a network structure and historical operation information of the power distribution system”, which are recited in high level of generality and are considered insignificant extra solution activities of mere data 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
“a power distribution network with distributed generations (DGs)” simply link the use of judicial exception to a particular technological environment or field of use which have been found by the courts not to be enough to qualify as significantly more (see 2106.05(h).  Furthermore, the additional element “obtaining a network structure and historical operation information of the power distribution system”, have been considered insignificant extra-solution activities of mere data gathering and amounts to necessary data gathering as an input to an equation or equation of steps 20-50) above (see EMPEP 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 2-12 depend from claim 1, and thus recite the limitations and the abstract ideas of claim 1. 

	Claims 3-12 recite additional limitations that clearly expand each of the steps 20-50) of the abstract idea above, and these additional limitations are also abstract ideas themselves since they involve mathematical concepts involving equation/formulas as previously stated above.  Claim 3-12 includes the same additional elements of claim 1. Accordingly, these additional elements do not integrate the abstract idea of claims 3-12 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. 
  

	
Relevant  Cited Art
The prior art made of record and not relied upon, as cited in PTO form
892, is considered pertinent to applicant's disclosure. No prior art Rejection has been applied to the claims 1-12.
 	The closest prior art found was ZHINONG et al (CN 105741193 cited in IDS) discloses a multi-target distribution network reconstruction method taking into account distributed power supplies and load uncertainty, the method comprising the following steps: 
 	step 1: constructing three reconstruction-optimized target functions, i.e.: a power loss function, a node minimum voltage value function, and a degree of node balancing function; 
 	step 2: using a scenario analysis method for processing wind power output, photovoltaic power output and load uncertainty factors; 
 	step 3: using a multi-target disturbance biogeographic algorithm and fuzzy set theory for obtaining a final reconstruction plan. The present method using a scenario analysis method for processing wind power output, photovoltaic power output and load uncertainty factors, and using a multi-target disturbance biogeographic algorithm
and fuzzy set theory for obtaining a final reconstruction plan, thus providing a decision plan for operating personnel. CN 105741193 does not disclose at least the following: matching the real time scene with historical similar scenes by calculating a dynamic time warping distance between real-time output sequence fragments and the representative scene sequence fragments of the DGs, so as to obtain a multi-scene prediction result of a future single-time section T0 (step 30); using the future single time 
	Patent publication reference Doronichev  (US 20200183044) teaches a system making use of the dynamic time warping (DTW) method for detecting distances for two signal signatures.
	Patent Publication Franke et al (US 20130054211) teaches a system including scheduling of power generation of a plurality of generators, matching or comparing scenarios to eliminate some of the scenarios based on a distance or probability of the scenarios (0008), generating or extracting representative scene sequence fragments of output of the DGs according to the sequences of the DGs, establishing a future multi-time section operation scene tree according to the multi-scene prediction result of the future single-time section (see Fig. 3-4 and 0048). However, Franke does not explicitly teach  matching the real time scene with historical similar scenes by calculating a dynamic time warping distance between real-time output sequence fragments and the representative scene sequence fragments of the DGs, so as to obtain a multi-scene prediction result of a future single-time section T0 and step 50) deeply traversing all scenes in the future multi-time section operation scene tree, performing a power 
	Patent Publication Sun et al (US 20110055287) teaches a system for generating scenarios, comparing a historical scenario to a reference scenario, when compared to the classical dispatch which only deals with a particular scenario for a single time point, the present invention addresses a spectrum of scenarios for a broad time range. Scenario analysis assesses the sensitivity or robustness of resource commitment/dispatch solutions with respect to scenario perturbation.
	Wikipedia (In time series analysis, dynamic time warping (DTW) is an algorithm for measuring similarity between two temporal sequences, which may vary in speed. For instance, similarities in walking could be detected using DTW, even if one person was walking faster than the other, or if there were accelerations and decelerations during the course of an observation. DTW has been applied to temporal sequences of video, audio, and graphics data — indeed, any data that can be turned into a linear sequence can be analyzed with DTW. A well-known application has been automatic speech recognition, to cope with different speaking speeds. Other applications include speaker recognition and online signature recognition. It can also be used in partial shape matching applications. In general, DTW is a method that calculates an optimal match between two given sequences (e.g. time series) with certain restriction and rules…”. 

	Zhao et al (Coordinated Control of Active and Reactive Power of Distribution Network with Distributed Photovoltaic Based On Scene Analysis) and Hu et al, "Multi-period Robust Dispatch of Active Distribution Network Based on Scene Analysis Method" while they do not qualify as prior art they teach or suggest the use of scene analysis, scene reduction, power flow analysis, and risk analysis in the grid for predicting power states of DG in distribution network IEEE-33. However, none of these references teach step of 30) of claim 1. 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117